Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/2022 has been entered.
 

Election/Restrictions
Applicant’s election without traverse of Figs. 1-2 in the reply filed on 9/15/2021 is acknowledged. 
Applicant has identified claims 1, 4-6, 8-16, and 18-22 as reading on the elected species, but claims 5-6 and 14-22 read on the third embodiment, Figs. 5-6. Specifically, these claims reference a control unit, which maps to control unit 412, present in the third embodiment in Figs. 5-6, but not in the first embodiment, Figs. 1-2.
Claim 9 reads on the sixth embodiment, Figs. 9-10. Specifically, claim 9 references multiple cameras in either the first or second imaging system, and this is disclosed in the sixth embodiment, but not in the first embodiment, Figs. 1-2.
Accordingly claims 5-6, 9, and 14-22 are withdrawn from consideration because they are drawn to a non-elected species.
Claims that depend on an allowable generic claim shall be rejoined.

Newly submitted claims 25-30 are directed to an invention that is independent or distinct from the invention originally claimed because they are directed to the embodiment of Fig. 3, not the elected embodiment Fig. 1. 
Since applicant has received an action on the merits for the originally presented invention, the originally presented invention has been constructively elected for prosecution on the merits.  Accordingly, claims 25-30 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Applicant has amended Claim 1 to include the features of the non-elected sixth embodiment depicted in Fig. 10. But because the sixth embodiment includes all of the features of the previously elected and examined embodiment, and further narrows the examined claims, the amendment is examined instead of restricted. Further switching of embodiments will be subject to restriction based on original presentation.

Response to Amendment
The amendment to the claims filed on 7/12/2022 does not comply with the requirements of 37 CFR 1.121(c) because added limitations are not underlined. Specifically, portions of the following excerpt are new and not underlined:

    PNG
    media_image1.png
    165
    766
    media_image1.png
    Greyscale

Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The terms “about 0.5” and “about 0.8” in claim 24 are relative, which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The spectrum covered by “about 0.5” is unclear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 8, and 10 are rejected under 35 U.S.C. 103 for being unpatentable over Treado (US Patent 9,658,104) in view of Zheng (US Patent 11,293,860) and Crowly (US PG Publication 2007/0211922).

	Regarding Claim 1, Treado (US Patent 9,658,104) discloses a processing system (storage medium containing machine readable program code executed by a processor, Column 2 lines 48-50) comprising:
a second imaging system (second detector, Column 4 lines 50-60) configured to capture a second image (RGB visible image, Column 4 lines 50-60) of the inspection target (unknown sample 220, Column 4 line 1) based on an electromagnetic wave of a wavelength different from the terahertz wave (RGB visible image, Column 4 lines 50-60), wherein the second image is obtained from the second object (individuals and their belongings, Column 5 lines 15-25, Fig. 4B);
	and a processor configured to process (storage medium containing machine readable program code executed by a processor, Column 2 lines 48-50) the first image (analyzing the first test data, Claim 1), the second image (locating the region of interest for interrogation, Column 4 lines 50-60), and the third image (analyzing the second test data, Claim 1);
wherein the processor detects an inspection region based on the second image (locating the region of interest in the RGB visible image for interrogation by SWIR, Column 4 lines 50-60; analyzing the visible image (such as a RGB video image) to identify a second location comprising the unknown sample, Column 5 lines 35-50) and processes information of a region of the first image corresponding to the inspection region (test data [in the second location] is analyzed and associated with a known sample, Column 5 lines 49-55);
wherein the processor specifies the substance of the first object (associate unknown sample with known sample, Claim 1) using a difference between the first image and the third image (analyzing the first test data and the second test data, Claim 1).
Treado does not disclose, but Zheng (US Patent 11,293,860) teaches a first imaging system configured to capture a first image (first acquisition module 11, Fig. 6) based on a terahertz wave (terahertz spectral imaging, Column 3 line 51) from an inspection target (target object, Column 4 line 1);
a third imaging system configured to capture a third image (second acquisition module 12, Fig. 6) from the inspection target (target object, Column 4 line 1) based on a second terahertz wave different from the first terahertz wave (terahertz spectral imaging, Column 3 line 51).
Crowly (US PG Publication 2007/0211922) teaches wherein the inspection target includes a first object and a second object, and the first image is obtained by the terahertz wave that passes through the second object and is reflected from the first object through the second object (terahertz spectroscopy [0067] for detecting metal concealed on the passenger’s body, e.g., knives guns [0065]).
	One of ordinary skill in the before the application was filed would have found modifying Treado based on the teachings of Zheng and Crowly to be obvious because Zheng enables measuring a target with both high spatial and high spectral resolution (Column 11 lines 60-end), improving measurement accuracy. In addition, one of ordinary skill in the art would have found the modification obvious because Crowly teaches that terahertz spectroscopy is particularly useful for detecting concealed weapons at security checkpoints, where the technology of Treado is applied. 

Regarding Claim 4, Treado (US Patent 9,658,104) discloses the system according to claim 1, wherein the second imaging system performs capturing based on one of visible light, infrared light, and a millimeter wave (RGB visible, Column 4 lines 50-60).

Regarding Claim 8, Treado (US Patent 9,658,104) discloses the system according to claim 1, wherein the system further comprising a plurality of illumination sources for capturing (at least one illumination source, at least one of active and passive illumination; active illumination with laser, broadband, and passive illumination with solar, illuminating the unknown sample, Column 4 lines 8-19).

Regarding Claim 10, Treado (US Patent 9,658,104) discloses the system according to claim 1, wherein capturing of the first image, capturing of the second image, and the processing are repetitively performed (screening individuals and their belongings while passing through a security checkpoint, Column 5 lines 15-25).

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Treado (US Patent 9,658,104) in view of Zheng (US Patent 11,293,860), Crowly (US PG Publication 2007/0211922), and Ahmed (US Patent 9,996,772).

	Regarding Claim 11, Treado (US Patent 9,658,104) discloses the system according to claim 1wherein the detection of the inspection region is based on one of a shape of the inspection region (size, color, and shape, and the location of objects in the visible image aid in selecting a second location for further inspection, Column 5 lines 40-49). 
Treado does not expressly disclose, but Ahmed (US Patent 9,996,772) teaches wherein the detection of the inspection region (identify region of image in which object of interest is likely to be using the fuzzy C-means algorithm, Column 5 lines 34-55) is based on information of a spectrum detected from the inspection region (fuzzy c-means algorithm objective function based on pixel intensity, Column 6 lines 5-14).
It would have been obvious to one of ordinary skill in the art before the application was filed to modify Treado to execute the ATR on a region of interest smaller than the entire image because Ahmed suggests that processing a region being less than an entirety of the image reduces computational load achieves faster results. 

Claims 12 and 23 are rejected under 35 U.S.C. 103 for being unpatentable over Treado (US Patent 9,658,104) in view of Zheng (US Patent 11,293,860), Crowly (US PG Publication 2007/0211922), and Reinpoldt (US PG Publication 2014/0028457).

	Regarding Claim 12, Treado (US Patent 9,658,104) discloses the system according to claim 1.
Reinpoldt (US PG Publication 2014/0028457) teaches wherein the system further comprising a determination unit configured to determine a risk concerning the inspection target in accordance with an output of the processor (target's image can be "assigned" a ranking of low, medium, or high, referring to low risk, medium risk, or high risk of presence of a concealed threat [0121]).
	One of ordinary skill in the art before the application was filed would have found modifying Treado based on the teachings of Reinpoldt obvious because Reinpoldt teaches that automating the threat level assignment relieves a human operator from assessing disparate images in real-time, which is disadvantageous compared to automated detection [0023]. 

Regarding Claim 23, Treado (US Patent 9,658,104) discloses the system according to claim 1.
Treado does not disclose, but Reinpoldt (US PG Publication 2014/0028457) wherein the processor determines a shape of an object (automatic target recognition, ATR module [0061]) by processing the first image (results from each sensor [0061], e.g., the terahertz sensor 220 [0065]).
	One of ordinary skill in the art before the application was filed would have found modifying Treado based on the teachings of Reinpoldt obvious because Reinpoldt teaches that automating the threat level assignment relieves a human operator from assessing disparate images in real-time, which is disadvantageous compared to automated detection [0023]. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Reinpoldt (US PG Publication 2014/0028457) in view of Treado (US Patent 9,658,104) and He (US Patent 10,713,794).

Regarding Claim 13, Treado (US Patent 9,658,104) discloses the system according to claim 1.
Treado does not expressly disclose but He (US Patent 10,713,794) teaches wherein the processor detects the inspection region (object proposal, Column 21 lines 25-51, Figs. 3A-B) in the second image (image 910, Column 29 lines 52-60, Fig. 9) based on a learned model learned using at least one of deep learning and machine learning (machine learning model convolutional neural network, Column 21 lines 20-51, Figs. 3A-B).
It would have been obvious to one of ordinary skill in the art before the application was filed to detect the region of interest of Treado using a machine learning model as taught by He, because He teaches that the machine learning model can be developed with high quality localization and accurate identification of locations of objects (Column 21 lines 45-51). 

Claim 24 is rejected under 35 U.S.C. 103 for being unpatentable over Treado (US Patent 9,658,104) in view of Zheng (US Patent 11,293,860), as evidenced by Lee (KR 2009-0049159) and Crowly (US PG Publication 2007/0211922).

Regarding Claim 24, Treado (US Patent 9,658,104) discloses the system according to claim 1. 
Treado does not disclose, but Zheng (US Patent 11,293,860) teaches wherein the wavelength of the first terahertz wave is about 0.5 THz and the wavelength of the second terahertz wave is about 0.8 THz (terahertz time domain spectral imaging system, Column 2 lines 60-65). 
Lee provides evidence that Zheng (US Patent 11,293,860) teaches wherein the wavelength of the first terahertz wave is about 0.5 THz and the wavelength of the second terahertz wave is about 0.8 THz (THz light generated by time domain spectrometer (TDS) generates 0.1 ~ 2 THz pulse).
	One of ordinary skill in the before the application was filed would have found modifying Treado based on the teachings of Zheng to be obvious because Zheng enables measuring a target with both high spatial and high spectral resolution (Column 11 lines 60-end), improving measurement accuracy. In addition, one of ordinary skill in the art would have found the modification obvious because Crowly teaches that terahertz spectroscopy is particularly useful for detecting concealed weapons at security checkpoints, where the technology of Treado is applied. 


Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tzuang		US 20190020811 A1 – Non THz image followed by THz image
Birnkrant	US 20210072419 A1 – Screening system at travel station
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADAN E HAGHANI whose telephone number is (571)270-5631. The examiner can normally be reached M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHADAN E HAGHANI/Examiner, Art Unit 2485